United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, NEW TAMPA POST
OFFICE, Tampa, FL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0101
Issued: June 8, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On October 17, 2018 appellant, through counsel, filed a timely appeal from a July 2, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 19-0101.
On February 22, 2017 appellant, then a 44-year-old rural mail carrier, filed a traumatic
injury claim (Form CA-1) alleging that on January 13, 2017 she injured her back and hip when she
carried a package weighing approximately 70 pounds to her mail truck. She indicated that she was

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

unable to finish her route. OWCP adjudicated the case under File No. xxxxxx832. By decisions
dated April 4 and August 23, 2017 and March 2 and July 2, 2018, it denied the claim.2
Appellant had previously filed a traumatic injury claim alleging injury to her low back and
hip on January 10, 2017 while pulling parcels out of a gurney at work. OWCP adjudicated that
claim under File No. xxxxxx380. It referenced this claim in its March 2, 2018 decision issued in
File No. xxxxxx832.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.3 In the
instant case OWCP File No. xxxxxx832, appellant claimed low back and hip conditions caused by
lifting a heavy package on January 13, 2017. In a claim adjudicated by OWCP under File No.
xxxxxx380, she claimed low back and hip conditions caused by a January 10, 2017 lifting incident.
As noted, in its March 2, 2018 decision, OWCP referenced File No. xxxxxx380.
As these files have not been administratively combined, the Board is unable to determine
whether all pertinent evidence had been reviewed by OWCP in the instant claim to determine
whether appellant established entitlement to an employment-related injury.
The case must therefore be remanded to OWCP to administratively combine File Nos.
xxxxxx832 and xxxxxx380 and for further reconstruction and development as it may deem
necessary, to be followed by an appropriate decision.4 Accordingly,

2

In the initial April 4, 2017 decision, OWCP found that the evidence was insufficient to establish that the claimed
event occurred as alleged. In its August 23, 2017 decision, it modified the decision to find that on January 13, 2017
appellant lifted a heavy package at work, but denied the claim because the medical evidence was insufficient to
establish causal relationship. In its March 2 and July 2, 2018 decisions, OWCP denied modification of the January 23,
2017 decision.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

See T.L., Docket No. 18-0935 (issued February 25, 2020); D.M., Docket No. 19-0340 (issued October 22, 2019).

2

IT IS HEREBY ORDERED THAT the July 2, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further proceedings consistent with
this order of the Board.
Issued: June 8, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

